UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
MARIE GUERRERA,

                          Appellant,
                                                   DISMISSAL ORDER
           -against-                               21-CV-0028(JS)

UNITED STATES TRUSTEE,

                    Appellee.
-----------------------------------------X
APPEARANCES
For Appellant:      Marie Guerrera, pro se
                    P.O. Box 1082
                    Riverhead, New York 11901

For Appellee:             Christine Black, Esq.
                          Office of the U.S. Trustee
                          560 Federal Plaza
                          Central Islip, New York 11722

SEYBERT, District Judge:

           Appellant Marie Guerrera, also known as Marie Guerrera

Tooker (“Guerrera-Tooker” or “Appellant”), appeals from an order

issued by Judge Robert E. Grossman in a Chapter 11 bankruptcy case

(Bankr. No. 20-73654) that denied Appellant’s application to pay

the   filing   fee   in    installments.   (See   Appeal,   ECF   No.   1.)

Appellant is no stranger to this Court and has filed at least six

(6) appeals from orders issued by Judge Grossman in Bankruptcy

Case No. 15-75499.        See Tooker v. Quest Ventures, Ltd., No. 16-

CV-7070 (E.D.N.Y.) (Bianco, J.); Tooker v. Quest Ventures Ltd., et

al., No. 17-CV-4589 (E.D.N.Y.) (Seybert, J.); Tooker et al. v.

Quest Ventures Ltd., et al., No. 18-CV-6331 (E.D.N.Y.) (Seybert,
J.); Tooker et al. v. Quest Ventures Ltd., et al., No. 18-CV-6644

(E.D.N.Y.) (Seybert, J.); Tooker et al. v. Quest Ventures Ltd., et

al., No. 19-CV-0064 (E.D.N.Y.) (Seybert, J.); Guerrera Tooker v.

Quest Ventures, Ltd., No. 21-CV-1290 (E.D.N.Y.) (Seybert, J.); see

also In re Quest Ventures, Ltd., 790 F. App’x 334 (2d Cir. 2020)

(Second   Circuit   affirming     this   Court’s   order   dismissing

Appellant’s appeal (Case No. 17-CV-4589) of an order issued by

Judge Grossman in Bankruptcy Case No. 15-75499).     Notwithstanding

her experience appealing Bankruptcy Court orders to this Court,

Appellant failed to file her opening brief, although it was due to

be filed on March 18, 2021.     (See Feb. 16, 2021 Order, ECF No. 3.)

          Accordingly, on March 23, 2021, the Court issued an

Electronic Order:

          On or around January 4, 2021, Appellant filed
          this appeal from an order of the bankruptcy
          court. She has failed to file her opening
          brief, although it was due to be filed on March
          18, 2021. Appellant is no stranger to this
          Court; however, in an abundance of caution and
          given her pro se status, the Court extends the
          time for Appellant to file her opening brief
          as follows: Appellant shall file her opening
          brief on or before April 22, 2021; opposition
          briefs shall be filed on or before May 24,
          2021; and Appellant’s reply brief, if any,
          shall be filed on or before June 8, 2021.
          Absent    extraordinary    circumstances,    no
          extensions of this briefing schedule will be
          granted. If Appellant fails to file her brief
          on or before April 22, 2021, this appeal will
          be DISMISSED WITHOUT FURTHER NOTICE for
          failure to prosecute. . . .

(Mar. 23, 2021 Elec. Order.)     Appellant failed to comply with the

                                   2
Court’s March 23, 2021 warning that “this appeal will be DISMISSED

WITHOUT FURTHER NOTICE” “[i]f Appellant fails to file her brief on

or before April 22, 2021.”     (Id.)

          Nonetheless, given her pro se status and “in an abundance

of caution,” on April 30, 2021, the Court afforded Appellant a

“final opportunity to file her opening brief in this matter.”

(Apr. 30, 2021 Order, ECF No. 4, at 2-3.)     In the April 30, 2021

Order, the Court issued the following directives:

          Appellant is ORDERED TO SHOW CAUSE, in
          writing, at or before 5:00 pm on May 17, 2021,
          why this appeal should not be dismissed. To
          comply with this Order to Show Cause,
          Appellant must file BOTH (1) an affidavit
          showing good cause for her failure to comply
          with the Court’s March 23, 2021 Electronic
          Order and her failure to file her opening
          brief AND (2) her opening brief.

          APPELLANT IS ON NOTICE: (1) No extensions of
          this deadline will be granted. Any request for
          an extension of time to comply with this Order
          to Show Cause will not stay this deadline, nor
          will any other manner of request; and

          (2) IF APPELLANT    FAILS TO FILE AN AFFIDAVIT
          AND OPENING BRIEF   AT OR BEFORE 5:00 PM ON MAY
          17, 2021, THIS      APPEAL WILL BE DISMISSED
          WITHOUT   FURTHER     NOTICE  FOR   FAILURE   TO
          PROSECUTE AND FOR   FAILURE TO COMPLY WITH COURT
          ORDERS.

(Id. (emphases in original).)

          This final deadline has expired, and Appellant has not

filed an affidavit and opening brief, nor has she otherwise

communicated with the Court.    Therefore, this Appeal is DISMISSED



                                   3
for her failures to comply with Court Orders.           The Court finds

Appellant’s failures to comply with Court Orders to be willful.

Appellant has appeared before this Court, the Bankruptcy Court,

and the Second Circuit in multiple proceedings, and she is an

experienced litigant despite her pro se status.        Indeed, the Court

observes that, on or around May 7, 2021, Guerrera-Tooker filed an

opening brief and appendix in a separate appeal from the Bankruptcy

Court: Guerrera Tooker v. Quest Ventures, Ltd., No. 21-CV-1290

(E.D.N.Y.) (Seybert, J.), at ECF Nos. 4-5.      She is thus well aware

that she is required to brief all appeals she files.           The Court

concludes that sanctions short of dismissal would not be effective,

given   that   warnings   of   impending   dismissal   have   not   caused

Appellant to file her brief.      While Appellant’s non-compliance is

not of a great duration, the Court’s unambiguous warnings support

the imposition of the sanction of dismissal for failure to comply

with the Court’s orders.       Brissett v. Manhattan & Bronx Surface

Transit Operating Auth., 472 F. App’x 73, 74 (2d Cir. 2012).

           Alternatively, dismissal of this case for failure to

prosecute is warranted.        Appellant has not filed an appellate

brief, which was due to be filed on March 18, 2021.        The Court has

warned Appellant that her failures to comply with Court Orders or

file her brief would result in dismissal.              The Court has an

interest in managing its docket and alleviating court congestion,

and it has been unable to do so despite providing Appellant with

                                    4
opportunities   to   move   this   Appeal   forward.   Finally,    lesser

sanctions would be ineffective in light of Appellant’s failures to

file her brief or comply with Court Orders in the face of warnings

that this case would be dismissed for those failures.             Brow v.

City of N.Y., 391 F. App’x 935, 936-37 (2d Cir. 2010).

          In light of the foregoing, this Appeal is DISMISSED.

The Clerk of the Court is respectfully directed to enter judgment

accordingly, mark this case CLOSED, and mail a copy of this Order

to the pro se Appellant at her address of record.



                                         SO ORDERED.


                                         /s/ JOANNA SEYBERT _
                                         Joanna Seybert, U.S.D.J.


Dated:    May   19 , 2021
          Central Islip, New York




                                     5
